IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,595-01


                   EX PARTE ANTHONY DEMOND LEVELS, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. W98-69190-L(A) IN THE CRIMINAL DISTRICT COURT #5
                          FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of aggravated sexual assault of a child and sentenced to seventy-five

years’ imprisonment. The Fifth Court of Appeals affirmed his conviction. Levels v. State, No. 05-

00-00234-CR (Tex. App. — Dallas March 7, 2001) (not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       In a single ground for review, Applicant alleges that he has newly-available evidence of his

actual innocence in the form of an affidavit from the complainant, recanting the accusations. On

November 10, 2020, the trial court entered an order designating issues, and it appears that the trial

court has scheduled a live evidentiary hearing. The district clerk prematurely forwarded this
application to this Court under Texas Rule of Appellate Procedure 73.4(b)(5). The application was

forwarded before the trial court made findings of fact and conclusions of law.

We remand this application to the trial court to complete its evidentiary investigation, conduct an

evidentiary hearing, and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 12, 2021
Do not publish